Exhibit 1 PRESS RELEASE Company Contacts IR Agency Contact Nachum Falek, VP Finance & CFO AudioCodes Tel: +972-3-976-4000 nachum@audiocodes.com Shirley Nakar, Director, Investor Relations AudioCodes Tel: +972-3-976-4000 shirley@audiocodes.com Erik Knettel, Grayling Global Tel: +1-646-284-9415 eknettel@hfgcg.com AudioCodes Reports Second Quarter2008 Results Quarterly Revenues Rise 18.7% Year-Over-Year to Record $45.7 million Lod, Israel – July 29, 2008–AudioCodes(NasdaqGS: AUDC), a leading provider of Voice over Packet (VoP) technologies and Voice Networkproducts, today announced financial results for the second quarter ended June 30, 2008. Revenues for the second quarter ended June 30, 2008 were a record $45.7 million compared to $43.7 million for the quarter ended March 31, 2008 and $38.4 million for the quarter ended June 30, 2007. Second quarter revenues grew 4.4% compared to the quarter ended March 31, 2008and increased 18.7%compared to the secondquarter of 2007. Net income in accordance with U.S. generally accepted accounting principles (GAAP) was $1.6 million, or $0.04 per diluted share, for the second quarter of 2008 compared to $457,000 or $0.01 per diluted share, for the first quarter of 2008 and a net loss of $1.4 million, or ($0.03) per diluted share, for the corresponding period last year. Non-GAAP net income was $3.6 million, or $0.09 per diluted share, in the second quarter of 2008 compared to $3.1 million, or $0.07per diluted share, in the first quarter of 2008 and $1.4 million, or $0.03 per diluted share, in the second quarter of 2007.Non-GAAP net income excludes (i) stock-based compensation expenses and (ii) amortization expenses related to the Nuera, Netrake and CTI Squared acquisitions.A reconciliationbetween net income on a GAAP basis and non-GAAP net income is provided in the tables that accompany the condensed consolidated financial statements contained in this release. Net cash provided by operating activities was $4.0million in the second quarter of 2008 compared to $2.7 million in the second quarter of 2007. Q2 2008 Financial Results Page 1of 9 “We are very pleased to report yet another quarter of record revenues and growing profits, our fifth consecutive quarter of sequential growth,” stated Shabtai Adlersberg, Chairman of the Board, President and CEO of AudioCodes. “In the second quarter of 2008 we enjoyed continued momentum in our networking business which grew 10% sequentially and over 25% year-over-year.” “This quarter we made an important step to diversify and grow our market reach and product offerings by introducing the Mediant™ 1000 Multi-Service Business Gateway (MSBG), our first converged voice and data services customer premises equipment (CPE) product. The Mediant 1000 MSBG integrates a VoIP media gateway with an enterprise level session border controller and data services such as switching, routing and security. The MSBG product provides us with access to a new market segment which is estimated by In-Stat, a market research firm, to be approximately $500 million in 2008 and predicted to grow 30% annually to above $1 billion by 2011,” continued Mr. Adlersberg. “With progress made this quarter in new product initiatives and improved budget and expense control, we believe we have set a strong foundation for further success in coming years,” concluded Mr. Adlersberg. AudioCodes repurchased approximately 1.8 million of its ordinary shares during the second quarter of 2008 at a cost of $7.2 million.In the first half of 2008, AudioCodes has repurchased a total of 2.8 million ordinary shares at a total cost of $11.4 million under the current stock repurchase program which authorized the Company to purchase up to 4,000,000 AudioCodes ordinary shares, or the equivalent of approximately 10% of the Company’s outstanding share capital. Cash and cash equivalents, short-term and long-term marketable securities, short-term and long-term bank deposits and structured notes were $147.3 million as of June 30, 2008 compared to $137.6 million as of March 31, 2008, and $130.5 million as of June 30, 2007.During the second quarter, AudioCodes borrowed $15.0 million from a bank. Conference Call & Webcast Information AudioCodes will conduct a conference call at 9:00 A.M., Eastern DaylightTime on Wednesday, July 30, 2008 to discuss the second quarter financial results. The conference call will be simultaneously Web cast. Investors are invited to listen to the call live via Web cast at the AudioCodes corporate website at www.audiocodes.com. Q2 2008 Financial Results Page2of 9 About AudioCodes AudioCodes Ltd. (NasdaqGS: AUDC) provides innovative, reliable and cost-effective Voice over IP (VoIP) technology, Voice Network Products, and Value Added Applications to Service Providers, Enterprises, OEMs, Network Equipment Providers and System Integrators worldwide. AudioCodes provides a diverse range of flexible, comprehensive media gateway, and media processing enabling technologies based on VoIPerfect™ AudioCodes' underlying, best-of-breed, core media architecture.
